Citation Nr: 0936076	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1986 until May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in December 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had hearing 
loss of the right ear upon his entry into service.

2.  The evidence demonstrates that the Veteran's hearing loss 
of the right ear was not likely aggravated by active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1133, 1137, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements.  This letter advised the Veteran of the 
information required to substantiate the claim, provided of 
examples of evidence to help substantiate the claim and 
informed the Veteran what information VA would provide and 
what information the Veteran should seek to provide.  The 
July 2006 letter also informed the Veteran of how VA 
determines disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and private medical records.  The Veteran 
submitted private medical records and lay statements in 
support of his claim.  Additionally, the Veteran was afforded 
a VA examination.

The Board notes that the July 2002 private audiogram is in 
graphical format and has not been interpreted.  This study 
would normally require translation by a certified specialist.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant 
but without interpretation as to relevant regulatory 
provisions, the Board must obtain such medical 
interpretation).  In the present case, as will be discussed 
below in detail, the pertinent question is not whether the 
Veteran has a hearing loss disability according to 38 C.F.R. 
§ 3.385, but rather, whether such hearing loss was aggravated 
by service.  As the July 2002 record does not express an 
opinion as to whether the hearing loss was aggravated, the 
Board finds a remand to obtain this translation is 
unnecessary as there is other evidence of record sufficient 
to rate the claim.  A remand solely for this purpose would 
only delay adjudication of the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for right ear hearing loss.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  
38 C.F.R. § 3.385.  Alternatively, a hearing loss disability 
can be established by auditory thresholds for at least three 
of those frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a Veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service." Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Additionally, 
the Court explained that the threshold for normal hearing is 
from zero to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. App. 
157.  

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing hearing 
loss disability of the right ear.  A Veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

In the present case, the Veteran reported a history of 
hearing loss on the January 1986 report of medical history.  
Furthermore, the Veteran's April 1986 entrance examination 
clearly noted the Veteran had hearing loss of the right ear.  
Significantly, it noted the following findings in puretone 
thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
35
45
LEFT
15
10
10
10
5

As such, the Board finds that the hearing loss of the right 
ear was noted upon his entry into service and existed prior 
to active duty service.  Therefore, because the condition 
pre-existed the Veteran's military service, the issue becomes 
whether the disease or injury was aggravated during service. 
Wagner v. Principi, 370 F.3d 1089, (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When 38 U.S.C.A. § 1153 applies, the burden falls on the 
government to show by clear and unmistakable evidence that 
there was a lack of aggravation by establishing  there was no 
increase in severity or by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; 38 C.F.R. § 3.306; See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994). 

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The burden to show no aggravation of a pre-
existing disease or disorder during service is an onerous one 
that lies with the government. See Cotant v. Principi, 17 
Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  If this burden is met, then the Veteran is 
not entitled to service-connected benefits.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In addition, the usual effects of 
medical and surgical treatment in service, provided to 
ameliorate a pre-existing condition, will not be considered 
service connected unless the disorder is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1).

In the present case, the evidence does not reflect the 
Veteran's right ear hearing loss increased in severity during 
service.  Significantly, service treatment records fail to 
reflect complaints or treatment for hearing loss or other ear 
problems.  

A September 1986 service treatment record noted the following 
results, in puretone thresholds, in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
45
35
LEFT
5
10
20
10
5

More significantly, on the March 1991 report of medical 
history, completed by the Veteran in connection with his 
separation from service, he denied a history of hearing loss 
but reported a history of ear trouble.  The physician 
explained, however, that the Veteran had a prior history of 
hearing loss.  Additionally, the Veteran's separation 
examination in March 1991 reflected puretone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
20
25
LEFT
15
15
25
25
25

The examiner explained that the Veteran had right low 
frequency hearing loss-chronic, secondary to the history of 
multiple otitis media infections as a child and a surgery to 
the tympanic membrane.  

The Veteran also submitted a July 2002 private medical record 
in support of his claim.  As noted in the introduction, this 
record has not been interpreted from the graphical form.  
However, this record clearly illustrates the Veteran had 
hearing loss in connection with his claim.  The graphical 
findings appear to suggest a worsening in severity in the 
3000 hertz threshold; however, the other findings appear to 
be equal to or slightly improved from the April 1986 entrance 
examination.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints of hearing loss and tinnitus and the 
Veteran's noise exposure during service.  Significantly, the 
Veteran denied noise exposure after service from occupation 
or recreation.  The puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
50
LEFT
5
15
25
25
25

The examiner concluded the Veteran had right ear 
sensorineural hearing loss with unilateral tinnitus.  

The Veteran also submitted statements of a fellow service 
member.  Mr. S. related that he was stationed in the same 
battalion as the Veteran and was subjected to live fire 
exercises without hearing protection.  He explained that the 
training resulted in ringing and a lack of hearing because of 
the lack of protection.  

Additionally, the Veteran indicated he had hearing loss upon 
entry but argued the condition increased in severity during 
service.  The Veteran indicated he was denied entry into the 
Naval reserves three years after his discharge from service 
because of his hearing loss. 

The Board notes that the Veteran had preexisting hearing loss 
in the right ear upon induction, and was noted to have right 
ear hearing loss at discharge.  While the September 1986 
service record noted a slight shift in hearing in the 3000 
Hertz threshold, the hearing had improved to normal levels by 
the time of the Veteran's discharge in 1991.  In other words, 
the September 1986 record appears to be a temporary flare up 
which does not prove the condition was aggravated by service.  
Significantly, the findings upon the Veteran's 1991 discharge 
from service reflected an improvement in hearing in all 
thresholds of the right ear.  

The Board notes that the Veteran submitted a July 2002 
private medical record in support of his claim.  As noted 
above, this record has not been translated.  Even assuming, 
however, that the findings indicated an increase in severity, 
the Board notes that this examination was performed nearly 11 
years after the Veteran's discharge from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  While the Maxson 
case applies to direct service connection, it suggests that 
the passage of years between discharge and a showing of 
aggravation could also be evidence against a claim of 
aggravation by active service.  In other words, to the extent 
the July 2002 report shows an increase in severity, given the 
lapse in time since service, it does not automatically 
indicate that the severity occurred during service.  

Similarly, while the March 2008 VA examination demonstrated 
an increase in the severity of the Veteran's hearing at the 
3000 and 4000 Hertz thresholds of the right ear, this 
examination also occurred nearly 17 years after the Veteran's 
separation from service.  As such, this record alone is not 
indicative of aggravation during service. 

Essentially, given the medical evidence above, the Board 
finds that there is no competent evidence of record showing 
that the underlying disability underwent a permanent increase 
in disability during service.  

The Board has considered the Veteran's statements in support 
of his claim that his right ear hearing loss was aggravated 
by his period of active service.  While the Veteran may posit 
that the his hearing loss has increased in severity, he is 
not shown to have the requisite competence to render such an 
opinion - especially one involving the evaluation of numeric 
test data resulting from clinical testing and applied to VA's 
regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also considered 
the fellow service member's statements concerning the lack of 
hearing protection.  Significantly, the service member did 
not indicate that the Veteran's hearing had increased in 
severity during service, nor would he be competent to do so.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


